Title: From Thomas Jefferson to Wilson Cary Nicholas, 15 August 1801
From: Jefferson, Thomas
To: Nicholas, Wilson Cary


Dear Sir
Monticello Aug. 15. 1801
A collector for the port of Hampton is wanting in the room of one Kirby removed for gross delinquency. Mount E. Chisman has been recommended. can you give me his character, & circumstances? can you recommend any body better, or advise me to any person whose judgment may be relied on to recommend, and who is acquainted with the characters of the neighborhood? I believe the case presses so that I must ask your answer by the post if no conveyance occurs sooner. health & sincere affection.
Th: Jefferson
